Citation Nr: 0316540	
Decision Date: 07/18/03    Archive Date: 07/22/03	

DOCKET NO.  00-19 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability.

2.  Entitlement to service connection for arthritis of the 
cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran retired in January 1999 after more than 20 years 
of active service.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1999 rating action of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) and an April 2000 rating decision of the St. 
Petersburg, Florida, RO.  In September 2001, the Board 
remanded 11 of the veteran's claims to the RO in St. 
Petersburg, Florida, for additional development.  Based on 
this development, several of these issues have been granted.  
Service connection has been granted for a bilateral knee 
disorder, a bilateral foot disorder, postoperative residuals 
of a bunionectomy, the residuals of a cold injury to both 
feet, bilateral pes planus, and mitral valve prolapse 
(claimed as an irregular heartbeat).  The RO has also awarded 
the veteran service connection for impotence secondary to a 
service-connected disorder.  As these claims have been 
granted, under the guidance applied by the United States 
Court of Appeals for the Federal Circuit in Grantham v. 
Brown, 114 Fed. 3d 1156 Fed. Cir. (1997) no other outstanding 
question of law or fact considering the provisions of 
benefits under the laws administered by the VA remains 
unresolved with regard to these issues.  Consequently, these 
claims are no longer before the Board at this time.  

In January 2002, the RO denied the veteran's recent claim of 
service connection for an impingement syndrome of the right 
shoulder.  A notice of disagreement has not been received.  
Accordingly, it is not before the Board at this time.  

In December 2002, the Board fully addressed the claims of 
entitlement to service connection for the residuals of a left 
ankle sprain, residuals of cold injuries to the hands, 
arthritis of the hands, arthritis of the feet, and for a 
positive tuberculosis test.  These claims are not before the 
Board at this time.  In November 2002, the Board directed 
additional development of the issues of entitlement to 
service connection for arthritis of the cervical spine and 
for a respiratory disability pursuant to the authority 
granted by 38 C.F.R. § 19.9(a)(2).  For reasons that will 
become clear below, the Board must remand the issue of 
entitlement to service connection for arthritis of the 
cervical spine to the RO.


FINDING OF FACT

The veteran's current respiratory disability, diagnosed as 
chronic bronchitis and bronchial asthma, is causally related 
to his active duty service.  


CONCLUSION OF LAW

Respiratory disability, diagnosed as chronic bronchitis and 
bronchial asthma, was incurred in the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

A service clinical record dated in November 1996 refers to 
exertional dyspnea.  On retirement examination in 
November 1998, the veteran specifically denied shortness of 
breath or a chronic cough.  It was indicated he had tested 
positive for tuberculosis in 1996.  He denied asthma and 
shortness of breath.  X-ray studies of the veteran's heart 
and lungs were normal.  Upon physical examination, no 
clinical abnormalities of the lungs and chest were reported.

On VA examination in January 2000, he denied any chest pain, 
but had shortness of breath on occasion that was due to 
allergies and for which he was using an inhaler. 

At a hearing held before the undersigned in June 2001, the 
veteran reported that he experienced shortness of breath 
during his military service but respiratory disability was 
not diagnosed until after service. 

The Board remanded this case in September 2001 for additional 
development.  On VA examination in December 2001, it was 
reported that the veteran had shortness of breath with 
exertion.  The use of inhalers was reported to help.  
Physical examination revealed the lungs to be clear with no 
wheezes.  The veteran was diagnosed with asthma with the 
onset during the time of his military service.  This 
conclusion was based on the veteran's history.  

As noted above, in November 2002 the Board directed 
additional medical development regarding the claim of service 
connection for a respiratory disorder.  On VA examination in 
March 2003, the examiner was of the opinion that the 
veteran's "symptoms of shortness of breath and decreased 
tolerance from asthma are as least as likely as not related 
to his military service."  The examiner noted that the 
veteran reported respiratory problems during service.

Analysis

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  In light 
of the Board's determination in this case, further 
development of this issue in light of the VCAA is clearly not 
warranted.  

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In this case, competent evidence favors a finding that the 
veteran's current respiratory disability may be associated 
with his military service.  The opinion of the examiner in 
March 2003 clearly supports the veteran's claim.  The medical 
opinion is consistent with the veteran's sworn testimony that 
he suffered shortness of breath during service, although a 
respiratory disorder was not actually diagnosed until after 
service   The Board stresses that it is not the time of 
diagnosis which is critical, but whether the disorder at 
issue was first manifested during service.  In reaching this 
determination, the Board has resolved all reasonable doubt in 
the veteran's favor.  38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to service connection for a respiratory 
disability diagnosed as chronic bronchitis and bronchial 
asthma is warranted.  To this extent, the appeal is granted.  


REMAND

Regarding the claim of arthritis of the cervical spine, as 
noted above, the Board undertook development of the evidence 
pursuant to 38 C.F.R. § 19.9(a)(2)(2002), and a VA 
examination has been obtained as a result and is of record.  
Nevertheless, the regulation the Board used to develop this 
case, 38 C.F.R. § 19.9(a)(2), was recently invalidated by the 
United States Court of Appeals for the Federal Circuit in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  One reason for the Federal 
Circuit's ruling appears to be that the regulation in 
question allowed the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration which was contrary to the appellate scheme set 
forth in 38 U.S.C.A. § 7104(a) (West 2002).  While the 
examination of March 2003 supported the veteran's claim of 
service connection for a respiratory disorder, providing the 
Board a basis to grant the claim without any resulting 
prejudice to the veteran due lack of preliminary RO review of 
the new evidence, the Board believes that the service 
connection for arthritis of the cervical spine issue must be 
returned to the RO for a preliminary review of the new 
evidence.   

Accordingly, the case is hereby REMANDED for the following 
action:
 
After undertaking any additional 
development that the RO may deem 
necessary, the RO should review the 
expanded record (to specifically include 
the March 2003 examination report which 
was obtained by the Board) and determine 
if service connection for arthritis of 
the cervical spine is warranted.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.
 
The purpose of this remand is to comply with the judicial 
holding in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).
 
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

